DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reply Under 37 CFR 1.111

The submission of the reply filed on 5/21/21 is acknowledged. The Office action on currently pending claims 1, 4-16, and 18 follows.

Claim Rejections - 35 USC § 102/103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, and 10-12, are rejected under 35 U.S.C. 102(a)(1) as anticipated by US/9, 019, 678 to Yeh et al. (hereafter “Yeh”, of record) or, in the alternative, under 35 U.S.C. 103 as obvious over Yeh in view of US/5, 793, 275 to Iversen.
Regarding claim 1, 10, 11, and 12, Yeh disclosed (Fig. 8B) an electrical fuse element (60) comprising, a switchable load path (via T2, T1, 101) with a separation point (at (101)) and connected between one pole of a battery (BS) and at least one load connected to the other pole of the battery (BS), and a switchable fuse path (via T2, 102, T3, 602) connected as a short circuit between two poles of the battery (BS), wherein the load path and the fuse path with their respective inputs are short-circuited with each other (Fig. 8B), a drive (101) arranged for making, when driven, mechanical impact upon load path (i.e., the disconnecting element / fuse (101) opens mechanically [i.e., the fusible link mechanically separates], therefore said fuse (101) may be interpreted as the “drive”); wherein, the load path and the fuse path are in mechanical connection with one another in such a way that the mechanical impact upon load path causes an electrical opening of the load path by separating the load path at the separation point (at (101)) and simultaneously causing an electrical closing of the fuse path and a fuse (102) arranged in the fuse path so as to trigger at the moment of closing of the fuse path (i.e., mechanical opening of the fuse / mechanically driven disconnecting element (101) [which disconnects mechanically], causes an electrical closing of the fuse path [i.e., closing of the switch unit (602)] and a melting 
Examiner’s Note: Yeh disclosed that an activated disconnecting element (602) separates the separation point (at (101)) by mechanically opening fuse / mechanically driven disconnecting element (101) and simultaneously closes the fuse path (i.e., in some modes of operation the sense unit (601) senses the overvoltage across the fuse (101), while said fuse (101) is still intact, and then sends an activation closing signal to the switch unit (602), thus closing the fuse path, which in turn opens the fuse (102), wherein the opening energy of the fuse (102) opens the fuse / mechanically driven disconnecting element (101) which is the separation point of the load path [e.g., see col. 7, l. 60 to col. 9, l. 5, etc.]). Alternatively, the element (601) can be interpreted as the disconnecting element that separates the separation point (101) and simultaneously closes the fuse path (i.e., in some modes of operation the sense unit (601) senses the overvoltage across the fuse (101), while said fuse (101) is still intact, and then sends an activation closing signal to the switch unit (602), thus closing the fuse path, which in turn opens the fuse (102), wherein the opening energy of the fuse (102) opens the fuse (101) which is the separation point of the load path [e.g., see col. 7, l. 60 to col. 9, l. 5, etc.]).
Alternatively,  Iversen disclosed (Fig. 1 and 3) an exothermically assisted electrical fuse with a pyrotechnical drive (16, 18, 20) for the benefits of the rapid clearance of a fault, reduction of arcing, reduced inductance, limiting of arc currents, and low cost construction (col. 2, ll. 27-42).
Therefore, it would have been obvious to a person of the ordinary skill in related arts See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).
Regarding claim 4, Iversen disclosed that the drive (16, 18, 20) is pyrotechnical drive (see the “exothermic material 18” and “second exothermic fuse 20” on p. 3, ll. 62+).

Claim Rejections - 35 USC § 103


Claims 15 and 16, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Yeh in view of US/8, 432, 246 to Suzuki et al. (hereafter “Suzuki”, of record), or alternatively, over Yeh as modified by Iversen and further in view of Suzuki.
Regarding claims 15 and 16, Yeh disclosed an electrical system (Fig. 8B) and electrical fuse element (60), wherein a battery (BS) is provided as an electrical energy source and the battery (BS) is connected with one pole to the input terminal (T2) of the fuse element (60) and with the other pole to the output terminal (GND) of the fuse path (via T2, 102, T3, 602).
Yeh did not disclose that said electrical system is an on-board electrical system of a vehicle and the battery is a vehicle battery. 

For example, Suzuki disclosed such a vehicular on-board electrical system (Fig. 1) having a vehicle battery (20) and electrical fuse element(s) (Fig. 2a - 4b) that may be incorporated in said electrical system for safety and protection purposes.
Therefore, it would have been obvious to a person of the ordinary skill in related arts before the effective filing date of the claimed invention to have used the fuse element of Yeh in conjunction with an on-board electrical system of a vehicle as taught by Suzuki, in order to provide adequate protection for the vehicular battery and / or for vehicular electrical loads. 
All claimed elements were known in the prior art and one skilled in the art could have combined / modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).

Allowable Subject Matter

Claims 5-9, 13, 14, and 18, are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  previously objected claims 5 and 8 have been rewritten in independent form. Therefore, claims .

Response to Arguments

Applicant's arguments have been fully considered but they are moot in view of the new grounds of rejection. 

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anatoly Vortman whose telephone number is (571)272-2047.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N. Gandhi can be reached on 571-272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Anatoly Vortman/
Primary Examiner
Art Unit 2835